DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is written in response to the arguments filed on January 24, 2022. Claims1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell). 

As to claim 1, Gkoulalas-Divanis 9895 teaches a system, comprising: 
a memory that stores computer executable components (paragraph [0015], memory); 
a processor that executes computer executable components stored in the memory (paragraph [0015], processor), wherein the computer executable components comprise: 
a statistical learning component that (paragraph [0065] … aggregate function for dates uses the mean value of the dates): 
          receives intermediate anonymized data from a client device, wherein the intermediate anonymized data is generated by the client device using an anonymization strategy on data collected by the client device (paragraphs [0024] and [0052] … intermediate anonymized dataset 200 of FIG. 4A…), and 
         iteratively, until a defined criterion associated with anonymity of the data is satisfied (paragraphs [0013], [0015] ... iteratively anonymizing…; [0050] … iterative loop 150; [0063]), wherein the updated intermediate anonymized data is generated by the client device using the updated anonymization strategy on the data (paragraph [0071]-[0076]…values of the mapping tables are updated accordingly. FIG. 4B illustrates the mapping tables for the example anonymizing dataset 200 of FIG. 1…As a final step, the
corresponding original tables in the database, i.e., the tables 30, 32, 34 from which the intermediate original dataset was produced (e.g., see FIG. 2A), are updated accordingly, i.e., the anonymous/sanitized records replace the corresponding original records in these tables…).
However, Gkoulalas-Divanis 9895 fails to explicitly teach: performs: 
                 infers one or more properties of the intermediate anonymized data using a machine learning model, 
                modifies, using the machine learning model, the anonymization strategy to generate an updated anonymization strategy for the data based on the one or more properties;  
               sends the updated anonymization strategy to the client device, and receives updated intermediate anonymized data from the client device.
Brunell, in combination with Gkoulalas-Divanis 9895, teaches: performs: 
                 infers one or more properties of the intermediate anonymized data using a machine learning model (paragraphs [0040] …infer context information based on other context information, utilizing rule or knowledge based systems and/or machine learning technologies…; [0056]…artificial intelligence, machine learning, or knowledge or rule based components, subcomponents, processes, means, methodologies, or mechanisms ( e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, classifiers ... ); [0063]...
statistical-based determinations …Inference can be employed to identify a specific context or action…), 
                modifies, using the machine learning model, the anonymization strategy to generate an updated anonymization strategy for the data based on the one or more properties (paragraphs [0058]-[0059], at numeral 720, the communication source is anonymized…unnecessary identifying information is removed or all identifying information can be removed and replaced with other data unrelated to the
source...);  
               sends the updated anonymization strategy to the client device, and receives updated intermediate anonymized data from the client device (paragraphs [0058] ...At 730, the anonymized data is transmitted to the designated target…; [0059] …at 850 where the anonymized communication is transmitted to a target destination…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Gkoulalas-Divanis 9895 to add a statistical inference to the Gkoulalas-Divanis 9895 system as taught by Brunell, above. The modification would have been obvious because one of ordinary skill would be motivated to use an anonymizer can facilitate providing sensitive information to a communication party in a secure manner, as suggested by Brunell, ([0008]).

As to claim 2, which incorporates the rejection of claim 1, Gkoulalas-Divanis 9895 teaches wherein the statistical learning component, in response to the defined criterion being satisfied, generates finalized anonymized data from the updated intermediate anonymized data (see paragraphs [0075]-[0076]…As a final step, the corresponding original tables in the database, i.e., the tables 30, 32, 34 from which the intermediate original dataset was produced (e.g., see FIG. 2A), are updated accordingly, i.e., the anonymous/sanitized records replace the corresponding original records in these tables…).

Claim 12 recites substantially the same functionalities recited in claim 1, and is directed to a computer-implemented method performed by the system of claim 1.  Therefore, claim 12 is rejected for the same reasons as applied to claim 1 above.

Claim 13 recites substantially the same functionalities recited in claim 2, and is directed to a computer-implemented method performed by the system of claim 2.  Therefore, claim 13 is rejected for the same reasons as applied to claim 2 above.

Claim 18 recites substantially the same functionalities recited in claim 12, and is directed to a computer program product facilitating adaptive anonymization
using statistical inference that performs the method of claim 12.  Therefore, claim 18 is rejected for the same reasons as applied to claim 12 above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Kern et al. (US 9,092,749 B2, hereinafter referred to as Kern).

As to claim 6, which incorporates the rejection of claim 1, Kern, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the statistical learning component modifies the anonymization strategy in response to a determination that a timer satisfies a defined criterion (col. 10, lines 20-50…at the time the task sent via outbound queue 216, a timer is started to determine whether results are being returned within the maximum processing time…; wherein using the broadest reasonable interpretation, Examiner interprets the “results are being returned within the maximum processing time” as a satisfied criterion).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a timer to the combination system of Gkoulalas-Divanis 9895 and Brunell, as taught by Kern above. The modification would have been obvious because one of ordinary skill would be motivated to prevent a violation of data privacy policies, laws, and regulations, as suggested by Kern, (col. 16, lines 39-41).

As to claim 7, which incorporates the rejection of claim 1, Kern, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the statistical learning component modifies the machine learning model in response to a determination that a timer satisfies a defined criterion (col. 10, lines 20-50…at the time the task sent via outbound queue 216, a timer is started to determine whether results are being returned within the maximum processing time…; wherein using the broadest reasonable interpretation, Examiner interprets the “results are being returned within the maximum processing time” as a satisfied criterion).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a timer to the combination system of Gkoulalas-Divanis 9895 and Brunell, as taught by Kern, above. The modification would have been obvious because one of ordinary skill would be motivated to prevent a violation of data privacy policies, laws, and regulations, as suggested by Kern, (col. 16, lines 39-41).

  Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Cohen et al. (US 2018/0068083 A1, hereinafter referred to as Cohen).

As to claim 8, which incorporates the rejection of claim 1, Cohen, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the client device is a first client device, and wherein the statistical learning component trains the machine learning process based on training data received from a second electronic device (paragraphs [0300]-[0301] and  [0346]…computing devices 810-820 shown in FIG. 8…wherein, using the broadest reasonable interpretation, Examiner interprets”…neural net NN12 may continue to intrinsically train … as additional patient data becomes available” to teach the limitation;).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a feedback loop to the combination system of Gkoulalas-Divanis 9895 and Brunell as taught by Cohen, above. The modification would have been obvious because one of ordinary skill would be motivated to improve the accuracy of the system, as suggested by Cohen, ([0300]).
Claim 20 recites substantially the same functionalities recited in claim 8, and is directed to a system.  Therefore, claim 20 is rejected for the same reasons as applied to claim 8 above.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Podlesny (US 2019/0286848 A1, hereinafter referred to as Podlesny).

As to claim 3, which incorporates the rejection of claim 1, Podlesny, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the machine learning model comprises a statistical learning model (paragraphs [0071]- [0072] … Bayesian network model).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a Bayesian network model to the combination system of Gkoulalas-Divanis 9895 and Brunell, as taught by Podlesny, above. The modification would have been obvious because one of ordinary skill would be motivated to circumvent inference attacks by using Bayesian network, as suggested by Podlesny, ([0071]).

As to claim 4, which incorporates the rejection of claim 1, Podlesny, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the machine learning model comprises a Bayesian network model (paragraphs [0071]-[0072]… Bayesian network model).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a Bayesian network model to the combination system of Gkoulalas-Divanis 9895 and Brunell as taught by Podlesny, above. The modification would have been obvious because one of ordinary skill would be motivated to circumvent inference attacks by using Bayesian network, as suggested by Podlesny, ([0071]).

Claim 14 recites substantially the same functionalities recited in claim 3, and is directed to a computer-implemented method performed by the system of claim 3.  Therefore, claim 14 is rejected for the same reasons as applied to claim 3 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Kenthapadi et al. (US 10,713,382 B1, hereinafter referred to as Kenthapadi).

As to claim 5, which incorporates the rejection of claim 1, Kenthapadi, in combination with Gkoulalas-Divanis and Brunell, teaches wherein the statistical learning component modifies the anonymization strategy based on a Markov chain model (col. 13, lines 1-22…a vector of anonymized confidential data values 1104 and corresponding cohort features 1105 are fed to a machine-learning algorithm 1106…hidden Markov models).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a Markov chain model to the combination system of Gkoulalas-Divanis 9895 and Brunell, as taught by Kenthapadi, above. The modification would have been obvious because one of ordinary skill would be motivated to maintain and utilize the confidential information in a secure manner while ensuring that the confidential information is accurate and reliable, as suggested by Kenthapadi, (col. 2, lines 50-53).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Tawakol et al. (US 10,204,351 B2, hereinafter referred to as Tawakol).

As to claim 9, which incorporates the rejection of claim 1, Tawakol, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the anonymization strategy applies a noise profile indicative of randomized data to the data (see col. 3, lines 12-21…random attributes…; col. 4, lines 22-38…add noise to the user's profile. By including recommended attributes into the user's profile, the anonymity of the user may be increased while maintaining the relevancy of the attributes to the user…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a noise profile to the combination system of Gkoulalas-Divanis 9895 and Brunell as taught by Tawakol above. The modification would have been obvious because one of ordinary skill would be motivated to increase the anonymity of the user while maintaining the relevancy of the attributes to the user, as suggested by Tawakol, (col. 2, lines 50-53).
Claim 15 recites substantially the same functionalities recited in claim 9, and is directed to a computer-implemented method performed by the system of claim 9.  Therefore, claim 15 is rejected for the same reasons as applied to claim 9 above.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Tawakol et al. (US 10,204,351 B2, hereinafter referred to as Tawakol), and RACHLIN et al. (US 2014/0123304 A1, hereinafter referred to as RACHLIN).

 As to claim 10, which incorporates the rejection of claim 9,  RACHLIN, in combination with Gkoulalas-Divanis 9895, Brunell, and Tawakol teaches wherein the machine learning model learns from the randomized data to generate an updated noise profile for the data (see paragraphs [0004]…In randomization, the noise can be chosen with statistical properties (which properties may be subsequently published) such that aggregate queries against the structured data can account for the added noise…; [0007]…data anonymization based on noise perturbation or randomization while providing assurances concerning the privacy level of the published data…; [0023]… randomization technique based on the concept of guessing anonymity...; [0026]-[0028]…guessing function…; ).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add an updated noise profile to the combination system of Gkoulalas-Divanis 9895 and Brunell, as taught by RACHLIN above. The modification would have been obvious because one of ordinary skill would be motivated to provide greater control over the anonymization process while preserving utility of the structured data, as suggested by RACHLIN, ([0007]).

Claim 16 recites substantially the same functionalities recited in claim 10, and is directed to a computer-implemented method performed by the system of claim 10.  Therefore, claim 16 is rejected for the same reasons as applied to claim 10 above.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Gkoulalas-Divanis et al. (“Utility-guided Clustering-based Transaction Data Anonymization,” hereinafter referred to as Gkoulalas-Divanis).

As to claim 11, which incorporates the rejection of claim 1, Gkoulalas-Divanis, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the statistical learning component generates the updated anonymization strategy for the data to provide improved anonymization for the data (see pages 235-239, 4 Clustering-based anonymization algorithms, Algorithms 1 and 2, lazy updating strategy…This lazy updating strategy significantly improves the runtime cost of PCTA, as experimentally verified in Section 5.2.4, since the generalized items that are needed to update p are retrieved without scanning the anonymized dataset…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add an updated anonymization strategy to the combination system of Gkoulalas-Divanis 9895 and Brunell as taught by Gkoulalas-Divanis above. The modification would have been obvious because one of ordinary skill would be motivated to have an updating strategy that significantly improves the runtime cost of PCTA, as experimentally verified in Section 5.2.4, since the generalized items that are needed to update p are retrieved without scanning the anonymized dataset, as suggested by Gkoulalas-Divanis, (pages 235 and 243).

Claim 17 recites substantially the same functionalities recited in claim 11, and is directed to a computer-implemented method performed by the system of claim 11.  Therefore, claim 17 is rejected for the same reasons as applied to claim 11 above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis et al. (US 2015/0169895 A1, hereinafter referred to as Gkoulalas-Divanis 9895), in view of Brunell et al. (US 2008/0005264 A1, hereinafter referred to as Brunell), and further in view of Hebert et al. (US 2018/0004978 A1, hereinafter referred to as Herbert).

As to claim 19, which incorporates the rejection of claim 18, Herbert, in combination with Gkoulalas-Divanis 9895 and Brunell, teaches wherein the anonymization strategy employs a differential privacy technique (paragraphs [0034], [0037], differential privacy, [0044]… differential privacy algorithm; [0042], [0044], [0048]-[049], [0072]-[073], [0077] and [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Gkoulalas-Divanis 9895 and Brunell to add a differential privacy technique to the combination system of Gkoulalas-Divanis 9895 and Brunell, as taught by Herbert above. The modification would have been obvious because one of ordinary skill would be motivated to
prevent re-identification of the data and to conflict with data privacy regulations, as suggested by Herbert, ([0016]).

Response to Applicant’s arguments
Applicant's arguments on file on 01/24/2022 with respect to prior art rejection of claims 1-20 have been considered and are partially moot in view of new ground(s) of rejection.
REMARKSDocket No.: 4952-575 Application No.: 15/956,894 
I. Rejection of Claims 1 and 12 under 35 U.S.C. § 103
Argument 1
Applicant appears to assert that that Brunell et al. and Anderson et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1, 12, and 18 (and claims 2, 3, and 6 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new gorund of rejection, and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 2, 3, and 6 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

II. Rejection of Claims 6 and 7 under 35 U.S.C. § 103
Argument 2
Applicant appears to assert that Kem et al. fails to disclose, teach or suggest the elements of claim 1 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Kern et al., alone or in combination, do not disclose or suggest all elements as recited in independent claim 1 (and claims 6 and 7 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection
is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new ground of rejection, and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims  6 and 7 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

III. Rejection of Claims 2, 8 and 13 under 35 U.S.C. § 103

Argument 3
Applicant appears to assert that Cohen et al. fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Cohen et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 (and claims 2, 8 and 13 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, withdrawal of this rejection is respectfully requested.
Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new ground of rejection, and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims2, 8 and 13  that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

IV. Rejection of Claims 3-4 and 14 under 35 U.S.C. § 103
Argument 4
Podlesny fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Podlesny, alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 (and claims 3-4 and 14 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new gorund of rejection, and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 3-4 and 14 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

V. Rejection of Claim 5 under 35 U.S.C. § 103
Argument 5
Applicant appears to assert that Kenthapadi et al. fails to disclose, teach or suggest the elements of claim 1 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Kenthapadi et al., alone or in combination, do not disclose or suggest all elements as recited in independent claim 1 (and claim 5 that depends therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new ground of rejection, and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 5 that depends therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

VI. Rejection of Claims 9 and 15 under 35 U.S.C. § 103
Argument 6
Applicant appears to assert that Tawakol et al. fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., and Tawakol et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 (and claims 9 and 15 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims.
Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new ground of rejection, and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 9 and 15 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

VII. Rejection of Claims 10-11 and 16-17 under 35 U.S.C. § 103
Argument 7
Applicant appears to assert that Rachlin et al. fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., Tawakol et al., and Rachlin et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 ( and claims 10-11 and 16-17 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection is respectfully requested. 

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new ground of rejection, and Brunell do disclose all elements as recited in independent claims 1, 12, and 18 (and claims 10-11 and 16-17 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

VIII. Rejection of Claims 11 and 17 under 35 U.S.C. § 103

Argument 8
Applicant appears to assert that Gkoulalas-Divanis et al. fails to disclose, teach or suggest the elements of independent claims 1 and 12 (alone or in combination with the other cited references). In view of at least the foregoing discussion, assignee's representative respectfully submits that Brunell et al., Anderson et al., Tawakol et al., Rachlin et al., Gkoulalas-Divanis et al., alone or in combination, do not disclose or suggest all elements as recited in independent claims 1 and 12 (and claims 10-11 and 16-17 that depend therefrom), and thus the rejection fails to establish a prima facie case of obviousness with respect to the subject claims. Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Examiner respectfully disagrees. Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new ground of rejection, and Brunell do disclose all elements as recited in independent claims 1 and 12 (and claims 10-11 and 16-17 that depend therefrom), and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

IX. Rejection of Claims 18 and 19 under 35 U.S.C. § 103
Applicant appears to assert that claims 18 and 19 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Tawakol et al., Anderson et al., and Rachlin et al. As noted supra, Tawakol et al., Anderson et al., and Rachlin et al. do not disclose all of the elements of independent claim 18. Accordingly, withdrawal of this rejection is respectfully requested.

Examiner's response:
Claim 18

Examiner respectfully disagrees. Gkoulalas-Divanis 9895 ((US 2015/0169895 A1), new gorund of rejection, and Brunell do disclose all elements as recited in independent claim 18, and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

Claim 19
Gkoulalas-Divanis 9895 ((US 2015/0169895 A1) (new gorund of rejection), Brunell, and Hebert et al. (US 2018/0004978 A1) (new gorund of rejection) do disclose all elements as recited in dependent claim 19, and thus the rejection did establish a prima facie case of obviousness with respect to the subject claims.  Accordingly, this rejection is respectfully maintained.

X. Rejection of Claim 20 under 35 U.S.C. § 103
Applicant appears to assert that claim 20 stands rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Tawakol et al., Anderson et al., Rachlin et al., and Cohen et al. Claim 20 depends from independent claim 18. As noted supra, Tawakol et al., Anderson et al., Rachlin et al., and Cohen et al. do not disclose or suggest each and every element as recited in this independent claim. Accordingly, withdrawal of this rejection is respectfully requested. 

Examiner's response:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122